Citation Nr: 0633607	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-27 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945.  The appellant is the veteran's widow.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran died in May 2003, at the age of 83; the 
immediate cause of death was sepsis.  Chronic renal failure 
was listed as an underlying cause of death.  An autopsy was 
performed.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, evaluated as 50 
percent disabling; residuals of cold injury to the right 
lower extremity, evaluated as 30 percent disabling, and 
residuals of cold injury to the left lower extremity, 
evaluated as 30 percent disabling.

3.  Sepsis and chronic renal failure were not shown in 
service, and have not been shown to be related to the 
veteran's military service.

4.  The evidence of record does not show that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in, or aggravated by, active service 
neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for entitlement to 
service connection for the cause of the veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the appellant's claim, a letter dated in June 
2003 satisfied the duty to notify provisions; additional 
letters were sent in August 2003 and February 2006.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, 
identified private medical records, and death certificate 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
VA medical opinions as to the relationship between the 
veteran's death and his 
service-connected disabilities were obtained in December 2003 
and July 2006.  38 C.F.R. § 3.159(c) (4).  Additionally, in 
its January 2006 remand, the Board instructed the RO to 
obtain the veteran's autopsy report.  The RO contacted the 
appellant in February 2006 and requested that the appellant 
provide identifying information so that the autopsy report 
could be requested.  However, there is no evidence that the 
appellant ever responded to the RO's request.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

During the veteran's lifetime, service connection was in 
effect for bilateral hearing loss, evaluated as 50 percent 
disabling; residuals of cold injury to the right lower 
extremity, evaluated as 30 percent disabling, and residuals 
of cold injury to the left lower extremity, evaluated as 30 
percent disabling.  The combined disability evaluation was 80 
percent.  

Private treatment records show that the veteran had a history 
of renal failure since at least 2001, at which time he began 
thrice-weekly dialysis.  After complications arose following 
a dialysis treatment in May 2003, the veteran was admitted to 
a private hospital and diagnosed with hypotension and sepsis.  
He died later that month at the age of 83; the immediate 
cause of death was sepsis.  Chronic renal failure was listed 
as an underlying cause contributing to death.  An autopsy was 
performed.

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
Throughout the claims process, the appellant has offered the 
opinion that the veteran's sepsis and chronic renal failure 
were related to his cold injury during World War II.  Review 
of the veteran's service medical records shows no evidence of 
treatment for sepsis or chronic liver failure in service.  
Service connection for residuals of a cold injury of the 
right and left lower extremities was granted in March 2002.  

After a complete review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for the cause of the veteran's death.  In 
the instant case, the medical opinions of record which 
discuss the nexus between the veteran's service-connected 
disabilities and the causes of death listed on his death 
certificate conclude that there was no relationship between 
the veteran's causes of death and his service-connected 
disabilities.  The December 2003 VA examiner opined that 
while it was evident that the veteran's residuals of a cold 
injury to the right and left lower extremities required 
revascularization procedures, there was no evidence that 
renal damage was among the residuals that could be attributed 
to the veteran's service-connected residuals of cold injury.  
Conversely, the examiner concluded that the veteran's history 
of hypertension was the likely etiology of his chronic renal 
failure.  Similarly, the January 2006 VA examiner concluded 
that there was no evidence that the veteran's service-
connected disorder caused debilitating effects or made the 
veteran materially less capable of resisting the effects of 
the fatal disease, or substantially accelerated or 
contributed to his cause of death.  

Both the appellant and the veteran's son-in-law have asserted 
that the veteran's sepsis and chronic renal failure were 
related to his residuals of a cold injury.  They argue that 
the residuals of cold injury, including poor circulation, 
created possible infection sites in the veteran's lower 
extremities, and were the root cause of his sepsis.  However, 
as laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
opinion on a medical matter, to include determinations that 
the veteran's death was the result of a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the objective medical evidence does 
not show a causal connection between a service-connected 
disorder and the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  Accordingly, service connection for the 
cause of the veteran's death is not warranted. 

Because the only medical evidence of record stating an 
opinion as to the relationship between the veteran's death 
and his service-connected disabilities concludes that it is 
not likely that they are related, the preponderance of the 
evidence is against the appellant's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


